Order entered November 2, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01273-CR

                       ANTONIO (TONY) RODRIGUEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 331st District Court
                                  Travis County, Texas
                         Trial Court Cause No. D-1-DC-84-075577

                                          ORDER
       On October 30, 2018, the Court received notification of substitution of counsel. We

DIRECT the Clerk to REMOVE Don Morehart and LIST Shannon Hooks as counsel for

appellant. All future correspondence should be sent to Shannon Hooks, 6910 Hart Lane #510,

Austin, Texas 78731.

       The record has been filed. Appellant’s brief is due November 26, 2018.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE